Citation Nr: 0500884	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  04-01 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, his sister-in-law and two friends



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to August 
1976, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the veteran's claim of 
entitlement to an increased rating for his PTSD.  The veteran 
perfected a timely appeal of this determination to the Board.

In a June 2002 rating decision, the RO formally determined 
that the veteran was not competent to handle the disbursement 
of VA funds and appointed his spouse as his custodian; she is 
prosecuting this appeal on his behalf.

In September 2004, the veteran, his spouse and his sister-in-
law, accompanied by the veteran's representative, offered 
testimony at a hearing held at the local VA office before the 
undersigned Veterans Law Judge (formerly referred to as a 
Member of the Board).  At the hearing, the veteran submitted 
additional information in support of his claim that was 
accompanied by a waiver of RO consideration; this evidence 
will be considered by the Board in connection with this 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends, in essence, that his PTSD is much more 
severe disabling than reflected by the current 30 percent 
evaluation.  Indeed, he asserts that he is totally disabled 
due to the condition and that his PTSD should be rated as 100 
percent disabling.  In addition, he and his spouse testified 
that the psychiatric disability has recently increased in 
severity, and the appellant has stated that she was 
considering having the veteran placed in a VA medical 
facility or daycare center because of her concerns about his 
safety and well being.

The veteran also testified that he is receiving private and 
VA care for this condition, some of which is not of record.  
Further, he points out that he has been awarded disability 
benefits from the Social Security Administration (SSA).  To 
date, the record includes only a letter from the SSA 
indicating that it had awarded him benefits because of 
impairment from an organic mental disorder (chronic brain 
syndrome).  Pursuant to the law, VA must obtain these 
outstanding VA, private and SSA records.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2004).  As 
such, this matter must be remanded.

In addition, in denying entitlement to a higher rating, the 
RO concluded that his psychiatric impairment was related in 
part to his nonservice-connected dementia.  As such, on 
remand, the Board finds that after all outstanding records 
are obtained, and in light of the veteran's report that his 
condition has worsened, see Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995), he should be afforded a contemporaneous and 
thorough VA psychiatric examination.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004); see also 
Mittleider v. West, 11 Vet. App. 181 (1998).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the appellant 
and request that she identify all VA and 
non-VA health care providers that have 
treated the veteran since August 2001 for 
psychiatric disability.  This should 
specifically include records of the 
veteran's treatment at the Mansfield, 
Ohio, VA outpatient treatment clinic, 
dated since December 2003.  The aid of 
the appellant in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the veteran must be 
informed in writing.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded comprehensive VA psychiatric 
examination to determine the current 
severity of his service-connected PTSD.  
It is imperative that the veteran's 
examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND, and acknowledges this 
review in his or her report.  The 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  If more 
than one psychiatric disability is 
diagnosed, the examiner should comment 
upon the relationship between each of the 
other diagnosed disabilities and the 
veteran's service-connected PTSD, to 
include whether it is possible to 
separate the symptomatology attributable 
to any of the other diagnosed psychiatric 
disabilities from the from the veteran's 
PTSD, and, if so, the percentage of the 
Global Assessment of Functioning (GAF) 
score representing impairment due to 
PTSD.  In addition, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that any other 
psychiatric disability condition, such as 
dementia, is caused or aggravated by the 
veteran's service-connected PTSD.  The 
examiner should also provide a multi-
axial assessment, including assignment of 
a GAF score and an explanation of what 
the score means.  All examination 
findings and the complete rationale for 
all opinions expressed and conclusions 
reached should be set forth in a legible 
report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO must adjudicate the 
appellant's claim.  The RO must provide 
adequate reasons and bases for its 
determination, addressing all issues and 
concerns that were noted in this REMAND.  

5.  The appellant and her representative 
must be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

